CHARI BAGEL -

 

UNITED STATES DISTRICT COURT CLERK OF'e
SOUTHERN DISTRICT OF OHIO _
EASTERN DIVISION CHT APR 22 py 3:05
UNITED STATES OF AMERICA ‘cite Gr WORT
:  CASENO. wh oH i0
Plaintiff, :; Y. COLUMBUS
: JUDGE - | :
. O:2Zic -68
HARRY E, KAGE, : INDICTMENT judge Wioissn |
Defendant, : 18 U.S.C. § 1001
: 18 U.S.C. § 641
THE GRAND JURY CHARGES:
INTRODUCTION

1. The defendant, HARRY E. KAGE, applied for Supplemental Security Income
disability benefits from the Social Security Administration in 2012.

2. The Social Security Administration repeatedly notified KAGE that he was
required to notify the Social Security Administration if he started working.

COUNT I

On or about May 3, 2016, in the Southern District of Ohio, the defendant, HARRY E.
KAGE, in a matter within the jurisdiction of the executive branch of the Government of the
United States, did knowingly and willfully make a materially false, fictitious, and fraudulent
statement and representation: to wit, he stated that he had not worked since 2011. The statement
and representation was false because, as HARRY E. KAGE then and there knew, he had
worked after 2011.

In violation of Title 18, United States Code, Section 1001.
COUNT 2
On or about June 29, 2016, in the Southern District of Ohio, the defendant, HARRY E.
KAGE, in a matter within the jurisdiction of the executive branch of the Government of the
United States, did knowingly and willfully make a materially false, fictitious, and fraudulent
statement and representation: to wit, he stated he had not worked since 2011. The statement and
representation was false because, as HARRY E. KAGE then and there knew, he had worked
after 2011.

In violation of Title 18, United States Code, Section 1001.

Page 2 of 3
COUNT 3

From in or about March 2013, and continuing through in or about November 2018, in the
Southern District of Ohio, the defendant, HARRY E. KAGE, on a recurring basis, did knowingly
and willfully embezzle, steal, purloin, convert to his own use and the use of another, and without
authority sell, convey and dispose of money belonging to the United States and a department and
agency thereof in a total amount greater than $1,000, namely, Social Security benefits having a
value of approximately $44,513.

In violation of Title 18, United States Code, Section 641.

A TRUE BILL

S/fa2eCERSON

GRAND JURY FOREPERSON

VIPAL J. PATEL
ACTING UNITED STATES ATTORNEY

an a,

TIMOTHY LANDRY
SPECIAL ASSISTANT UNITED STATES ATTORNEY

Page 3 of 3
